DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2021 has been entered.
Response to Amendment
Claims 1-11 and 13-16 remain pending.
Support for the amendments can be found in original claims 12, 17, and 18, as well as 6:8-9 of the instant specification.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-6 directed to an invention non-elected without traverse (28 August 2020). Accordingly, claims 1-6 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 

Claim 1-6	(Canceled)

Claim 7	(Currently Amended)	A method for manufacturing a decoration sheet, comprising:
	forming a photocurable imprint film, wherein the photocurable imprint film comprises:
a photocurable resin layer having a first pattern on a first surface thereof, wherein the photocurable resin layer is formed by curing a coating liquid of a photocurable resin, wherein the coating liquid of the photocurable resin comprises a silicone compound, and wherein the silicone compound comprises at least one selected from the group consisting of polyether-modified polydialkylsiloxane, acryl-functional polydialkylsiloxane, and a combination thereof; and

	forming a thermosetting resin layer having a second pattern on a first surface thereof, wherein the thermosetting resin layer is formed by curing a coating liquid of the thermosetting resin including not less than 10% by weight to not more than 40% by weight of the thermosetting resin, wherein the second pattern has a reverse phase to the first pattern, and wherein forming the thermosetting resin layer comprises:
applying [[a]] the coating liquid of [[a]] the thermosetting resin on the first surface of the photocurable resin layer; and
thermally curing the applied coating liquid of the thermosetting resin;
	forming a deposition layer on a second surface of the thermosetting resin layer, wherein the deposition layer comprises a metallic material 
	forming a substrate layer on one surface of the deposition layer; and
	releasing the photocurable imprint film from the thermosetting resin layer.


Reasons for Allowance
Claims 7-11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: While JP 2017-205992 A, for example, suggests that Sn/In can be substituted for Cr [0049], the prior art neither teaches nor suggests the claimed process wherein the photocurable resin layer is formed from the silicones recited and wherein the thermosetting resin layer is formed by curing a coating liquid of the thermosetting resin including 10-40 wt.-% of the thermosetting resin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP4455058B2 and JP2000301681A are representative of the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
19 November 2021